United States District Court
Northern District of California

.¢>.

10
11

‘12

13
14
15
16
17

,18

19
20
21
22
23
24
25
26
27
28

\10\_1».

Case 4:15-cv-01696-YGR Document 673 Filed 11/28/]& fiieéog

NOV 28 2018

SUSAN Y SOONG
CLERK. U.S. D|STR|CT COURT
NORTHERN D|STR|CT OF CAL|FOHN|A
OAKLAND

UNITED STATES DISTRICT COURT
NORTHERN DISTRIC'I` OF CALIFORNIA

CHRISTOPHER SLAIGHT, ET AL., CASE NO. 15-cv-01696-YGR

Plaintiffs, CLASS ACTION

SPECIAL VERDICT FORM
vs.

TATA CONSULTANCY SERVICES, LTD,

 

Defendant.

 

 

 

 

VERDICT FORM NO. 4:15-CV-01696~YGR(SK)

 

United States District Court
Northern District of California

10
11
12
13
14

157

16

17'
187

19
20
21
22

23l

24
25
26

27'

28

Case 4:15-cv-01696-YGR Document 673 Filed 11/28/18 Page 2 of 2

'WE, THE JURY IN THE ABovE-ENTITLED CASE, unanimously render the following

verdicts in accordance With the instructions provided by the Court:

Did plaintiffs prove by a preponderance of the evidence that defendant Tata
Consultancy .Services, Ltd engaged in a pattern or practice of intentionally discriminating
against: '

1. non-South Asian employees on the basis of race who Were benched and then
terminated?

Yes 2§ No

2. non-Indian employees on the basis of national origin Who were benched and then
terminated?

~` Yes 2§ ' No

Please sign and date this verdict form, then return to the Court.

Dated: §§ [Z§§ 113 ` q

FOREPERS ON NUMBER

//L/ //1/"

FOREPERSON slGNATURE

 

 

 

 

VERDICT FORM NO. 4:15~CV-01696~YGR (SK) '

 

